              Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 1 of 14



 1   Sonya D. Winner (Bar No. 200348)
     swinner@cov.com
 2   Nathan E. Shafroth (Bar No. 232505)
 3   nshafroth@cov.com
     COVINGTON & BURLING LLP
 4   Salesforce Tower
     415 Mission Street, Suite 5400
 5   San Francisco, California 94105-2533
     Telephone: + 1 (415) 591-6000
 6   Facsimile: + 1 (415) 591-6091
 7
     Attorneys for Defendant
 8   MCKESSON CORPORATION
     (Additional parties and counsel listed on signature page)
 9

10
                                     UNITED STATES DISTRICT COURT
11
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
      CITY AND COUNTY OF SAN FRANCISCO,                          Civil Case No.: 3:18-CV-07591-CRB
13
      et al.,
14
                                                                 DEFENDANTS’ REPLY STATUS REPORT
             Plaintiffs,
15
             v.                                                  Hearing Date: February 26, 2020
16
                                                                 Hearing Time: 12:00 p.m.
17    PURDUE PHARMA L.P., et al.                                 Hearing Place: Courtroom 6

18           Defendants.                                         Honorable Charles R. Breyer

19

20          Plaintiffs’ Status Report (Dkt. 67) reinforces defendants’ estimate that the parties will need
21   approximately 18 months to conduct fact discovery of each other and of third parties, and that it would
22   be premature to schedule additional case deadlines at this time. Plaintiffs estimate that they will need an
23   additional six to nine months to complete just the narrow slice of discovery they intend to take of
24   defendants who have already been subject to vast discovery demands in MDL 2804. Dkt. 67 at 3. With
25   respect to the time needed for the majority of discovery that still needs to be conducted in this case –
26   discovery of plaintiffs, of third parties, and of defendants who have not yet been subject to discovery in
27   MDL 2804 or elsewhere – plaintiffs offer no estimate at all. But plaintiffs’ six-to-nine-month estimate
28   of the time needed to finish discovery that is already “substantially complete” suggests that defendants’


                                           DEFENDANTS’ REPLY STATUS REPORT
              Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 2 of 14



 1   estimate of 18 months for all fact discovery – including the discovery that must start from scratch – is
 2   reasonable, if not overly optimistic.
 3           Plaintiffs are mistaken in their suggestion that the case may be compressed, and motion practice
 4   obviated, in light of the fact that Judge Polster has ruled on the viability of Ohio municipalities’ Ohio
 5   common-law claims and on those plaintiffs’ federal claims (to which he applied Sixth Circuit law).
 6   Those rulings, which were made in different cases, are not “law of the case” in this case. Nor, in any
 7   event, did Judge Polster address any claims brought under California or Ninth Circuit law, much less
 8   claims asserted based on the allegations set forth in plaintiffs’ complaint here.
 9           Defendants briefly address these points below in response to plaintiffs’ Status Report.
10   I.      Plaintiffs’ Estimates Reinforce the Need for at Least 18 Months of Fact Discovery.
11           Plaintiffs state that “[w]hile discovery of defendants is substantially complete,” they still need six
12   categories of discovery from defendants and certain third parties to prepare their case for trial. Dkt. 67
13   at 3. Plaintiffs’ report does not mention the fact that discovery of the City and County of San Francisco
14   has yet to begin; nor does it offer any estimate of how quickly or capably they will produce the
15   substantial amount of discovery they will be required to provide. As detailed in Defendants’ Status
16   Report, that discovery will concern, inter alia, whether and to what extent defendants’ alleged conduct
17   affected plaintiffs’ governmental operations; when plaintiffs knew or should have known of their claims;
18   and whether plaintiffs can prove the necessary elements of causation (see Dkt. 66 at 5); as well as the 55
19   categories of damages plaintiffs apparently intend to seek (see Dkt. 66-2 at 3-4). Defendants’
20   experience in other jurisdictions – including Track One of MDL 2804 – is that county and municipal
21   plaintiffs face substantial hurdles in satisfying their discovery obligations. Plaintiffs offer no assurance
22   that they will fare any better.
23           Plaintiffs’ Status Report also omits any mention of the extensive, jurisdiction-specific third-party
24   discovery Defendants will need to pursue in this case. See Dkt. 66 at 6-7 (describing necessary third-
25   party discovery of state and federal entities and third-party payors). This discovery, like the discovery
26   defendants must pursue from plaintiffs, has not yet begun.
27           Finally, plaintiffs’ Status Report fails to mention that one of the defendants it has chosen to sue,
28   Hikma Pharmaceuticals USA Inc., is starting from square one, and another, Noramco, is not much

                                                           2
                                             DEFENDANTS’ REPLY STATUS REPORT
              Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 3 of 14



 1   further along. As explained in defendants’ Status Report, Hikma has not been required to produce any
 2   documents in any opioid-related litigation, nor has it even negotiated a scope of production or produced
 3   a single employee for deposition. Dkt. 66 at 3. Noramco is in a similar position. The Track One
 4   plaintiffs did not pursue any discovery against Noramco, and it was ultimately severed from Track One
 5   of MDL 2804. While Noramco has begun producing discovery in a few state cases, that discovery
 6   remains ongoing. And no party depositions have been taken of Noramco employees. Dkt. 66 at 3-4.
 7   Hikma and Noramco do not believe that discovery can be completed from them in the six-to-nine-month
 8   period plaintiffs suggest.
 9          Once discovery opens, defendants intend to move forward expeditiously. But regardless of the
10   parties’ efforts, this case requires a schedule commensurate with its scope and complexity. Plaintiffs’
11   estimated six to nine months may be realistic for them to finish discovery that is already “substantially
12   complete.” But it is unrealistic to suppose that defendants can complete discovery of plaintiffs and
13   relevant third parties in anything close to that period of time.
14          If the Court is disinclined to stay discovery entirely pending resolution of motions to dismiss (as
15   defendants suggested in their Status Report filed on February 19), defendants suggest in the alternative
16   that discovery at least be limited during that initial period to production of documents by plaintiffs and
17   third parties. That approach would ensure that efforts are appropriately concentrated in the initial phase
18   on the discovery that will take the longest to complete, while still leaving plenty of time after the Court
19   decides threshold motions to address the limited discovery for which plaintiffs expect to require a much
20   shorter time period.
21   II.    Rulings of the MDL Court Are Not Binding Here.
22          Plaintiffs suggest that “briefing on dispositive motions will be unnecessary or substantially
23   limited,” because Judge Polster ruled on motions to dismiss and for summary judgment concerning
24   some of the MDL 2804 Track One Ohio municipality plaintiffs’ common law and RICO claims
25   (applying Ohio and Sixth Circuit law). Dkt. 67 at 2. That does not follow. The MDL court has never
26   considered or ruled on dispositive motions in this case; nor has it ever had occasion to address the
27   California and Ninth Circuit law that is binding here. Plaintiffs’ Complaint asserts claims for public
28   nuisance (Cal. Civ. Code §§ 3479-3480); unfair competition (Cal. Bus. & Prof. Code § 17200); false

                                                           3
                                            DEFENDANTS’ REPLY STATUS REPORT
                Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 4 of 14



 1   advertising (Cal Bus. & Prof. Code § 17500); RICO (18 U.S.C. § 1962(c)-(d)); negligence; negligent
 2   misrepresentation; and fraudulent concealment. The Ohio Track One plaintiffs did not bring any claims
 3   under the California UCL or False Advertising Law or under California common law; indeed, they did
 4   not bring claims for unfair competition or false advertising even under Ohio law. Judge Polster
 5   therefore could not have ruled – and did not rule – on the viability of any of the California causes of
 6   action that make up the bulk of plaintiffs’ case. Nor did Judge Polster rule on any RICO claims under
 7   Ninth Circuit law, since he was bound to apply Sixth Circuit law to the Track One plaintiffs’ federal
 8   claims.
 9             Plaintiffs’ passing suggestion that rulings of the MDL court with respect to the Track One cases
10   are binding “law of the case” here is wrong.1 The MDL Court has never made any substantive rulings in
11   this case to which that doctrine could apply, and rulings made in different cases are irrelevant for this
12   purpose. Cases consolidated in an MDL do not merge into a single case; rather they “ordinarily retain
13   their separate identities.” Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 904 (2015). To invoke the law
14   of the case doctrine, an earlier ruling must be in the same case. See, e.g., In re Lipitor Antitrust Litig.,
15   868 F.3d 231, 268 n.18 (3d Cir. 2017) (error to view decision in separate MDL action by different
16   plaintiffs as binding law of the case, a doctrine that “does not apply here because it only applies within a
17   single litigation”); see also United States v. Maybusher, 735 F.2d 366, 370 (9th Cir. 1984) (“The
18   doctrine of law of the case . . . typically applies to the same case when the parties in the subsequent
19   proceeding were also the parties to the former . . . decision. This matter is not entirely the same case . . .
20   [and accordingly the] doctrine does not apply in this matter.”); 18B Charles Alan Wright et al., Federal
21   Practice & Procedure: Jurisdiction & Related Matters § 4478 (4th ed. 2015) (“Law-of-the-case rules . . .
22   do not apply between separate actions.”). Thus, because this case and the Track One cases are distinct,
23   the law of the case doctrine does not apply.2
24
     1
      A similar argument by the plaintiff in another case remanded from the MDL was recently rejected by
25
     Judge Alonso in the Northern District of Illinois. See City of Chicago v. Purdue Pharma, L.P., et al.,
26   No. 14-CV-04361-JLA-YBK (N.D. Ill. Feb. 18, 2020).
     2
      Even if this were the same case – which it clearly is not – the “law of the case” doctrine would not
27   apply in any event to the interlocutory rulings made by the MDL court. See, e.g., Peralta v. Dillard,
28

                                                           4
                                            DEFENDANTS’ REPLY STATUS REPORT
              Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 5 of 14



 1          Defendants are entitled to bring, and intend to bring in this case, motions to dismiss that must be
 2   decided under California and Ninth Circuit law, based on plaintiffs’ claims in this case, and the unique
 3   facts alleged here. This is an important threshold stage in this case that will have an important impact on
 4   the shape and timing of subsequent proceedings.
 5                                                *       *      *
 6          For the foregoing reasons, and for the reasons set forth in defendants’ Status Report, defendants
 7   therefore respectfully request that the Court set deadlines only for briefing and a hearing on defendants’
 8   motions to dismiss, with further deadlines to be set following resolution of those motions.
 9
                                                      Respectfully Submitted,
10    DATED: February 24, 2020
11                                                    By: /s/ Sonya D. Winner
                                                          Sonya D. Winner
12                                                        Nathan E. Shafroth
                                                          Covington & Burling LLP
13                                                        COVINGTON & BURLING LLP
                                                          Salesforce Tower
14
                                                          415 Mission Street, Suite 5400
15                                                        San Francisco, California 94105-2533
                                                          Telephone: + 1 (415) 591-6000
16                                                        Facsimile: + 1 (415) 591-6091

17                                                        Attorneys for Defendant
                                                          McKesson Corporation
18

19

20

21

22

23

24

25   744 F.3d 1076, 1088 (9th Cir. 2014) (en banc) (“the denial of a summary judgment motion is never law
     of the case”). Nor would it compel adherence to erroneous rulings. See, e.g., Askins v. U.S. Dep't of
26
     Homeland Sec., 899 F.3d 1035, 1042 (9th Cir. 2018) (“The law of the case doctrine does not preclude a
27   court from reassessing its own legal rulings in the same case.”). Moreover, some parties, like Hikma,
     were not even parties in the Track One cases and had no opportunity to contest any rulings made in
28   them. If and when necessary, defendants will be prepared to brief these issues in more detail.

                                                          5
                                          DEFENDANTS’ REPLY STATUS REPORT
           Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 6 of 14



 1
     DATED: February 24, 2020
 2                                        By: /s/ Steven J. Boranian
 3                                            Steven J. Boranian
                                              REED SMITH LLP
 4                                            101 Second Street, Suite 1800
                                              San Francisco, CA 94105
 5                                            Telephone: (415) 543-8700
                                              Facsimile: (415) 391-8269
 6                                            sboranian@reedsmith.com
 7
                                              Sarah B. Johansen
 8                                            REED SMITH LLP
                                              355 South Grand Avenue, Suite 2900
 9                                            Los Angeles, CA 90071
                                              Telephone: (213) 457-8000
10
                                              Facsimile: (213) 457-8080
11                                            sjohansen@reedsmith.com

12                                            Attorneys for Defendants
                                              AmerisourceBergen Corporation and
13                                            AmerisourceBergen Drug Corporation
14
     DATED: February 24, 2020
15                                        By: /s/ Neelum J. Wadhwani
                                              Neelum J. Wadhwani (Bar No. 247948)
16                                            Enu A. Mainigi (pro hac vice application
                                              forthcoming)
17                                            WILLIAMS & CONNOLLY LLP
                                              725 Twelfth Street, NW
18
                                              Washington, DC 20005
19                                            Tel: (202) 434-5000
                                              Fax: (202) 434-5029
20                                            nwadhwani@wc.com
                                              emainigi@wc.com
21

22                                            Attorneys for Defendant
                                              Cardinal Health, Inc.
23

24

25

26
27

28

                                              6
                                DEFENDANTS’ REPLY STATUS REPORT
           Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 7 of 14



 1   DATED: February 24, 2020
                                          By: /s/ Zachary Hill
 2                                            Zachary Hill, Bar No. 275886
 3                                            MORGAN, LEWIS & BOCKIUS LLP
                                              zachary.hill@morganlewis.com
 4                                            One Market, Spear Street Tower
                                              San Francisco, CA 94105-1596
 5                                            Tel: +1.415.442.1000
                                              Fax: +1.415.442.1001
 6

 7                                            Eric W. Sitarchuk*
                                              Rebecca J. Hillyer*
 8                                            MORGAN, LEWIS & BOCKIUS LLP
                                              eric.sitarchuk@morganlewis.com
 9                                            rebecca.hillyer@morganlewis.com
                                              1701 Market Street
10
                                              Philadelphia, 19103-2921
11                                            Tel: +1.215.963.5000
                                              Fax: +1.215.963.5001
12
                                              Wendy West Feinstein (pro hac vice pending)
13                                            MORGAN, LEWIS & BOCKIUS LLP
                                              wendy.feinstein@morganlewis.com
14
                                              One Oxford Centre, Thirty-Second Floor
15                                            Pittsburgh, PA 15219-6401
                                              Tel: +1.412.560.7455
16                                            Fax: +1.412.560.7001
17                                            Attorneys for Defendants
                                              Teva Pharmaceuticals USA, Inc., Cephalon,
18
                                              Inc., Actavis LLC, Watson Laboratories, Inc.,
19                                            and Actavis Pharma, Inc. f/k/a Watson Pharma,
                                              Inc.
20

21

22

23

24

25

26
27

28

                                              7
                                DEFENDANTS’ REPLY STATUS REPORT
           Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 8 of 14



 1   DATED: February 24, 2020
                                          By: /s/ Sean O. Morris
 2                                            Sean O. Morris
 3                                            John D. Lombardo
                                              ARNOLD & PORTER KAYE SCHOLER LLP
 4                                            777 South Figueroa Street, 44th Floor
                                              Los Angeles, California 90017-5844
 5                                            Telephone: +1-213-243-4000
                                              Facsimile: +1-213-243-4199
 6                                            Email: Sean.Morris@arnoldporter.com
 7                                            Email: John.Lombardo@arnoldporter.com

 8                                            Attorneys for Defendants
                                              Endo Pharmaceuticals Inc., Endo Health
 9                                            Solutions Inc., Par Pharmaceutical, Inc.,
                                              and Par Pharmaceutical Companies, Inc.
10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26
27

28

                                              8
                                DEFENDANTS’ REPLY STATUS REPORT
           Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 9 of 14



 1   DATED: February 24, 2020
                                          By: /s/ Amy J. Laurendeau
 2                                            Amy J. Laurendeau (S.B. #198321)
 3                                            O’MELVENY & MYERS LLP
                                              610 Newport Center Drive, 17th Floor
 4                                            Newport Beach, CA 92660
                                              (949) 823-6900
 5                                            alaurendeau@omm.com
 6                                            Charles C. Lifland (S.B. #108950)
 7                                            Sabrina H. Strong (S.B. #200292)
                                              O’MELVENY & MYERS LLP
 8                                            400 S. Hope Street
                                              Los Angeles, CA 90071
 9                                            (213) 430-6000
                                              clifland@omm.com
10
                                              sstrong@omm.com
11
                                              Amy R. Lucas (S.B. #264034)
12                                            O’MELVENY & MYERS LLP
                                              1999 Avenue of the Stars, 8th Floor
13                                            Los Angeles, CA 90067
                                              (310) 553-6700
14
                                              alucas@omm.com
15
                                              Stephen D. Brody (pro hac vice forthcoming)
16                                            O’MELVENY & MYERS LLP
                                              1625 Eye Street, NW
17                                            Washington, DC 20006
                                              (202) 383-5300
18
                                              sbrody@omm.com
19
                                              Attorneys for Defendant
20                                            Janssen Pharmaceuticals, Inc.
21

22

23

24

25

26
27

28

                                              9
                                DEFENDANTS’ REPLY STATUS REPORT
          Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 10 of 14



 1   DATED: February 24, 2020
                                          By: /s/ Rocky C. Tsai
 2                                            Rocky C. Tsai (SBN #221452)
 3                                            rocky.tsai@ropesgray.com
                                              Traci J. Irvin (SBN #309432)
 4                                            traci.irvin@ropesgray.com
                                              ROPES & GRAY LLP
 5                                            Three Embarcadero Center
                                              San Francisco, CA 94111-4006
 6                                            Tel: (415) 315-6300
 7                                            Fax: (415) 315-6350

 8                                            Attorneys for Defendant
                                              Mallinckrodt LLC
 9
     DATED: February 24, 2020
10
                                          By: /s/ Michael Onufer
11                                            Michael Onufer (Bar No. 300903)
                                              KIRKLAND & ELLIS LLP
12                                            555 South Flower Street
                                              Los Angeles, CA 90071
13                                            Telephone: (213) 680-8400
                                              Email: michael.onufer@kirkland.com
14

15                                            Jennifer G. Levy, P.C. (pro hac vice
                                              forthcoming)
16                                            KIRKLAND & ELLIS LLP
                                              1301 Pennsylvania Ave., N.W.
17                                            Washington, D.C. 20004
                                              Telephone: (202) 879-5000
18
                                              Facsimile: (202) 879-5200
19                                            Email: jennifer.levy@kirkland.com

20                                            Donna Welch, P.C. (pro hac vice forthcoming)
                                              Timothy W. Knapp, P.C. (pro hac vice
21                                            forthcoming)
22                                            KIRKLAND & ELLIS LLP
                                              300 North LaSalle, Chicago, IL 60654
23                                            Telephone: (312) 862-2000
                                              Facsimile: (312) 862-2200
24                                            donna.welch@kirkland.com
                                              tknapp@kirkland.com
25

26                                            Attorneys for Defendants
                                              Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a/
27                                            Watson Pharmaceuticals, Inc., Allergan Sales,
                                              LLC and Allergan USA, Inc.
28

                                              10
                                DEFENDANTS’ REPLY STATUS REPORT
          Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 11 of 14



 1   DATED: February 24, 2020
                                              By: /s/ Elizabeth A. Sperling
 2                                            Elizabeth A. Sperling (CA Bar No. 231474)
 3                                            ALSTON & BIRD LLP
                                              333 South Hope Street, 16th Floor
 4                                            Los Angeles, CA 90071
                                              Telephone: (213) 576-1000
 5                                            Fax: (213) 576-1100
                                              elizabeth.sperling@alston.com
 6

 7                                            Daniel G. Jarcho*
                                              ALSTON & BIRD LLP
 8                                            950 F Street, NW
                                              Washington, DC 20004
 9                                            Telephone: (202) 239-3300
                                              Daniel.jarcho@alston.com
10

11                                            Cari K. Dawson*
                                              Jenny A. Hergenrother*
12                                            ALSTON & BIRD LLP
                                              1201 West Peachtree Street, Suite 4900 Atlanta,
13                                            GA 30309-3424
                                              Telephone: (404) 881-7000
14
                                              cari.dawson@alston.com
15                                            jenny.hergenrother@alston.com

16                                            Attorneys for Defendant Noramco, Inc.
17                                            *Denotes National counsel who will seek pro
                                              hac vice admission
18

19

20

21

22

23

24

25

26
27

28

                                              11
                                DEFENDANTS’ REPLY STATUS REPORT
          Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 12 of 14



 1   DATED: February 24, 2020
                                              By: /s/ Alan R. Ouellette
 2                                            Alan R. Ouellette (SBN 272745)
 3                                            FOLEY & LARDNER LLP
                                              555 California Street, Suite 1700
 4                                            San Francisco, CA 94104-1520
                                              Tel:    415.434.4484
 5                                            Fax: 415.434.4507
                                              Email: aouellette@foley.com
 6

 7                                            James W. Matthews (Pro Hac Vice motion
                                              forthcoming)
 8                                            Ana M. Francisco (Pro Hac Vice motion
                                              forthcoming)
 9                                            Katy E. Koski (Pro Hac Vice motion
                                              forthcoming)
10
                                              FOLEY & LARDNER LLP
11                                            111 Huntington Avenue
                                              Boston, MA 02199
12                                            Tel:   617.342.4000
                                              Fax: 617.342.4001
13                                            Email: jmatthews@foley.com
                                              Email: afrancisco@foley.com
14
                                              Email: kkoski@foley.com
15
                                              Attorneys for Defendant Anda, Inc.
16

17

18

19

20

21

22

23

24

25

26
27

28

                                              12
                                DEFENDANTS’ REPLY STATUS REPORT
          Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 13 of 14



 1   DATED: February 24, 2020
                                              By: /s/ Jennifer M. Cecil
 2                                            Jennifer M. Cecil
 3                                            WINSTON & STRAWN LLP
                                              101 California Street
 4                                            35th Floor
                                              San Francisco, CA 94111-5840
 5                                            Telephone: (415) 591-1000
                                              Facsimile: (415) 591-1400
 6                                            jcecil@winston.com
 7
                                              Christopher B. Essig (pro hac application
 8                                            forthcoming)
                                              Scott M. Ahmad (pro hac application
 9                                            forthcoming)
                                              Reid F. Smith (pro hac application
10
                                              forthcoming)
11                                            Sarah J. Bily (pro hac application forthcoming)
                                              WINSTON & STRAWN LLP
12                                            35 W. Wacker Dr.
                                              Chicago, IL 60601-9703
13                                            Telephone: (312) 558-5600
                                              Facsimile: (312) 558-5700
14
                                              cessig@winston.com
15                                            sahmad@winston.com
                                              rfsmith@winston.com
16                                            sbily@winston.com
17                                            Attorneys for Defendant
                                              Hikma Pharmaceuticals USA Inc.
18
                                              (f/k/a West-Ward Pharmaceutical Corp.)
19

20

21

22

23

24

25

26
27

28

                                              13
                                DEFENDANTS’ REPLY STATUS REPORT
             Case 3:18-cv-07591-CRB Document 81 Filed 02/24/20 Page 14 of 14



 1                                              ATTESTATION
 2                  I, Sonya Winner, hereby attest, pursuant to N.D. Cal. Civil L.R. 5-1, that the concurrence
 3   to the filing of this document has been obtained from each signatory hereto.
 4
      DATED: February 24, 2020                      By: /s/ Sonya D. Winner
 5                                                      Sonya D. Winner
 6

 7

 8
 9

10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26
27

28

                                           DEFENDANTS’ REPLY STATUS REPORT
